UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7061



WALLACE MITCHELL-EL; MICHAEL PAGE; EARNEST JOYNER,

                                          Plaintiffs - Appellants,

          and


CARROLL MONTGOMERY; CLARK BROOKS; CHARLES
WILKINS; WILLIAM D. GARNER; CLARENCE PAIGE-EL;
CHARLES LINK; GARFIELD RATCLIFF; REGINALD
GAITHER; KEVIN BUTLER; KEVIN KING; MIRAIL AL
MALIK; JAVIER CARD,

                                                       Plaintiffs,

          versus


Y. ELSWICK, Treatment Programs Supervisor, Red
Onion State Prison; DAVID YERGER, M.D., Red
Onion State Prison; GEORGE E. DEEDS, Warden,
Red Onion State Prison; J. RASNAKE, Correc-
tional Officer, Red Onion State Prison; EDWARD
C. MORRIS, Deputy Director, Virginia Depart-
ment of Corrections; RONALD ANGELONE, Direc-
tor, Virginia Department of Corrections;
MARGARET A. MOORE, District of Columbia De-
partment of Corrections; EDMUND P. WALSH,
Administrator, DC Department of Corrections,
Case Management Services; JOHN H. THOMAS,
Executive Deputy Director, DC Department of
Corrections; CALVIN R. EDWARDS, Interim Di-
rector, DC Department of Corrections; JAMES F.
MURPHY, Warden, Maximum Security Facility at
Lorton, Virginia; LACY GILCHRIST, Case Mana-
ger, Maximum Security Facility at Lorton, Vir-
ginia; IRMA BRADY, Case Manager Chief, Maximum
Security Facility at Lorton, Virginia; CASE
MANAGER COBB, Maximum Security Facility at
Lorton, Virginia; JOHN L. CLARK, Federal Cor-
rections Trustee, Federal Bureau of Prisons,
Washington, DC; VICTOR LOY, Warden, Central
Facility at Lorton, Virginia; JOSEPHINE DUMAS,
Case Manager, Central Facility at Lorton,
Virginia-All of the above individuals sued in
their personal and professional capacities;
VIRGINIA DEPARTMENT OF CORRECTIONS; DISTRICT
OF COLUMBIA DEPARTMENT OF CORRECTIONS; R.
FLEMING, Captain; L. FLEMING, Captain; RONALD
FOWLER, Lieutenant; D. A. TAYLOR, Lieutenant;
DR. BINKER; J. BOLLING; E. MULLINS; DOCTOR
REZA; DR. PAIGE; ROBERT FULTON, Major; NURSE
LAMB; W. E. MULLINS, Nurse; NURSE WOLFE; NURSE
BROWNING; HELEN DUNCAN; A. YOUNG; DR. HARRIS;
DR. HARRISON; D. FLEMING; J. ROSE; RUTHERFORD;
S. SAWYER; CHAPLAIN GARRICK; T. CORNETT; L. C.
HILL; LYNN GARLOCK; V. MULLINS; S. K. YOUNG;
PATRICIA RICH; R. FARMER; T. DAVIS; D.
MCKNIGHT; R. ROWLETTE, Major,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-51-7)


Submitted:   January 13, 2000          Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wallace Mitchell-El, Michael Page, Earnest Joyner, Appellants Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                2
PER CURIAM:

     Wallace Mitchell-El, Michael Page, and Earnest Joyner appeal

from the district court's orders dismissing without prejudice their

complaint pursuant to 42 U.S.C. § 1983 (West Supp. 1999) and deny-

ing their motion for reconsideration.   A dismissal without preju-

dice is a final order only if “'no amendment [to the complaint]

could cure the defects in the plaintiff's case.'" See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).   In ascertaining whether a dismissal without prejudice

is reviewable in this court, we must determine whether the Appel-

lants “could save [the] action by merely amending [the] complaint."

Id. Because the grounds for dismissal of this action show that the

Appellants could save the action by refiling in the district court,

the dismissal order and the order denying reconsideration are not

appealable.   Accordingly, we dismiss the appeal for lack of juris-

diction.   We deny the motion for appointment of counsel and dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 3